CRAWFORD, Judge
(concurring in the result):
I disagree with the majority’s rationale on both issues. As to Issue I, the judge did not abuse his discretion in preventing cross-examination of the child about her “associations with, perceptions of, and belief in demons, spirits, and Ouija boards.” See, e.g., United States v. Smith, 77 F.3d 511, 516 (D.C.Cir. 1996); United States v. Gonzalez-Sanchez, 825 F.2d 572, 585-86 (1st Cir.1987). The judge found that these occurrences probably relate to “psychotic ... episodes” and “there’s been no showing that ... any of th[ese] occurr[ed]” on the date of the alleged offenses. After the judge noted he was not a “professional,” the defense did not make a proffer regarding how this evidence affects a witness’ capacity to observe, remember, and recall.
As to Issue II, I would simply hold that, under the facts of this case, mistake of the fact was not raised. I would leave for another day the question whether the subjective prong of the mistake-of-fact defense can be raised without the accused testifying. Cf United States v. Willis, 41 MJ 435 (1995); United States v. True, 41 MJ 424 (1995); United States v. Greaves, 40 MJ 432 (CMA 1994).